DETAILED ACTION
Applicant’s 10/07/2020 response to the previous 07/09/2020 Office action has been considered and entered.

This is the First Final Office Action on the Merits and is directed towards claims 1-20 as amended and/or filed on 10/07/2020.

Notice of Pre-AIA  or AIA  Status
No apparent Priority is claimed accordingly the earliest filing date is 18 September 2018 (20180918).

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant’s 10/07/2020 amendments to the independent claims and arguments in support thereof with respect to the rejection(s) of claim(s) as set forth in said previous Office action have been fully considered and are persuasive.  Therefore, the rejection(s) has(have) been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 10290217 B1 to Ramachandra; Sripathi et al. (Ramachandra) in view of US 8694237 B1 to Romine, III; John W and further in view of Problematic Taxiway Geometry Study Overview (PTGSO) as set forth below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10290217 B1 to Ramachandra; Sripathi et al. (Ramachandra) in view of US 8694237 B1 to Romine, III; John W. and further in view of Problematic Taxiway Geometry Study Overview (PTGSO) (DOT/FAA/TC-18/2 January 2018 Final Report).

Regarding claims 1, 8, 15 and 16 Ramachandra teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    751
    537
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    760
    697
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    572
    789
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    832
    610
    media_image4.png
    Greyscale


a source of airport feature data associated with an airport field in Col. 6, lines 64+
“The databases 114 may include an airport features database, having therein maps and geometries, as well as airport status data for the runways and/or taxi paths at the airport”; 

a source of navigation data including a current location and heading of an aircraft in col 7, lines 1-7; 
a source of an assigned runway in Col. 9, lines 21+; 
a source of traffic data; and 
a control module (104) operationally coupled to the source of airport feature data, the source of navigation data, the source of the assigned runway, and the source of traffic data, the control module configured to: 
receive the assigned runway; 
construct, using airport feature data, a route for the aircraft to travel from its current location to the assigned runway, the route including a travel direction; 
generate display commands for rendering an image showing the aircraft at the current location and heading on the airport field; 
analyze the route to identify relevant signage features, defined as signage features associated with the route; 
generate display commands for concurrently rendering, on the image, the relevant signage features with a visual emphasis that provides visual distinguishability with respect to the remaining signage features; and 

“(34)    With continued reference to FIG. 2, symbols representing neighbor traffic/relevant traffic within the pictorial representation are displayed showing their location and orientation ( traffic 210, 212, and 214). The symbols for traffic 210, 212, and 214 may also have text labels alongside them (for example, label 216), which provide additional relevant information. In pictorial representation 200, the neighbor traffic/relevant traffic is not only along the new runway 206, but may cross over it when aircraft 100 is predicted to be at that point. For example, the label 218, associated with traffic 214, provides the relevant information that, at that location, and with respect to that traffic 214, there may be a delay of six minutes due to a possible incursion onto the new runway 206 by traffic 214.”


Ramachandra does not appear to expressly disclose a control module configured to identify hot-spots on the route, defined as processing the route with 
(i) the traffic data to determine whether there is a real time traffic hot-spot, and 
(ii) the problematic geometries to determine whether there is a design hot-spot; and generate a traffic hot-spot alert when the hot-spot is a traffic hot-spot; 
generate a design hot-spot alert when the hot-spot is a design hot-spot; and 
generate display commands for rendering the respective hot-spot alerts on the image.

Romine teaches in for example, the Figures reproduced immediately below:

    PNG
    media_image5.png
    677
    584
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    587
    631
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    712
    534
    media_image7.png
    Greyscale



the traffic data to determine whether there is a real-time traffic hot-spot in Figure 3A above, i.e. HS#1 and HS#2, Col. 2, lines 16+:
“Moreover, receiving real-time, hot spot information when the aircraft is located in close proximity to one or more hot spots will further enhance his or her airport surface situational awareness.” and 

(ii) the problematic geometries to determine whether there is a design hot-spot; and generate a traffic hot-spot alert when the hot-spot is a traffic hot-spot in figure 4 items 304-8; 
generate a design hot-spot alert when the hot-spot is a design hot-spot; and 
generate display commands for rendering the respective hot-spot alerts on the image in figure 4 items 304-308.

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of a control module being configured to generate display commands for rendering respective hot-spot alerts on an image. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, hotspot alerts would be displayed. 


Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Romine to the prior art of Ramachandra as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

The combination of Ramachandra and Romine above does not appear to expressly disclose a problematic scenarios database comprising specifically identified problematic geometries; 
a control module operationally coupled the problematic scenarios database, 
And identify hot-spots on the route, defined as processing the route with (ii) the problematic geometries to determine whether there is a design hot-spot.

As described in the specification as filed, paragraphs [0002-3] the FAA determined that numerous studies concluded that problematic taxiway/runway geometry was a contributing factor in many runway incursions.  The FAA defines a Runway Incursion as 
Any occurrence at an aerodrome involving the incorrect presence of an aircraft, vehicle or person on the protected area of a surface designated for the landing and take off of aircraft.

PTGSO teaches in for the example, the figures below:

    PNG
    media_image8.png
    445
    876
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    753
    876
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    888
    778
    media_image10.png
    Greyscale

a problematic scenarios database in section 4. GEODATABASE INVENTORY comprising specifically identified problematic geometries; 
a control module in section 5. operationally coupled the problematic scenarios database, 
And identify hot-spots on the route in section 4.3.1 defined as processing the route with (ii) the problematic geometries to determine whether there is a design hot-spot.



The combination of the known elements is achieved by a known method of a control module being configured to identify hotspots based on identified problematic geometries of taxiways/runways. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, hotspot alerts based on problematic geometries would be displayed. 

Therefore, the results would have been predictable to one of ordinary skill in the art.
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of PTGSO to the prior art combination of Ramachandra as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claims 2, 9 and 17 and the limitation wherein the control module is further configured to, for each of the relevant signage features, progressively increase and decrease its visual emphasis as a function of the current location and heading of the aircraft see the teachings of both references, especially Romine Col. 1;
“(6)    Inventors have addressed the issue of runway incursion. For example, Carrico et al addresses the issue of runway incursion in U.S. patent application 

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Romine to the prior art of Ramachandra as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claims 3, 10 and 18 and the limitation wherein the control module is further configured to: receive a temporal problem scenario from an external source; 
	identify hot-spots on the route by further processing the route with 
(iii) the temporal problem scenario to determine whether there is a temporal hot-spot; and 
generate a temporal hot-spot alert when the hot-spot is a temporal hot-spot see the teachings of the references above incorporated herein with regard to Ramachandra Figure 2 and Romine Figure 3A.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Romine to the prior art of Ramachandra as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claims 4, 11 and 16 and the limitation wherein the traffic hot-spot alert, the design hot-spot alert, and the temporal hot-spot alert are each visually distinguishable from each other see the teachings of the references above incorporated herein with regard to Ramachandra Figure 2 and Romine Figure 3A wherein it is understood that HS#1 and HS#2 are clearly shown as differently hashed.  One of ordinary skill in the art would understand that additional hotspots would continue to be given different numbers and hash’s as being and obvious extension from HS#2 to HS#3-HS#X where X = some (in)finite number. 

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Romine to the prior art of Ramachandra as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claims 5, 12 and 16 and the limitation wherein the control module is further configured to, for each hot-spot alert, progressively increase and decrease its visual emphasis as a function of the current location and heading of the aircraft see the teachings of the references above incorporated herein with regard to Ramachandra Figure 2 and Romine Figure 3A.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Romine to the prior art of Ramachandra as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claims 6, 13 and 20 and the limitation wherein the control module is further configured to, for each hot-spot alert, upon determining that the temporal problem scenario has expired, cease the generation of display commands for rendering it see the teachings of the references above incorporated herein with regard to Ramachandra Figure 2 and Romine Figures 3A and 3B wherein it is understood that only those hotspots that are still pertinent will be displayed, especially if the hot spot vehicle moved away so that it is no longer being presented as a hot spot.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Romine to the prior art of Ramachandra as explained above as merely performing the same function as it does separately and being 

Regarding claims 7 and 13 and the limitation further comprising: 
a speech to text converter see Ramachandra Col. 5 lines 58+:
“The user input device 110 and the control module 104 are cooperatively configured to allow a user (e.g., a pilot, co-pilot, or crew member) to interact with display devices in the display system 112 and/or other elements of the system 102, as described in greater detail below. Depending on the embodiment, the user input device 110 may be realized as a cursor control device (CCD), keypad, touchpad, keyboard, mouse, touch panel (or touchscreen), joystick, knob, line select key, voice controller, gesture controller, or another suitable device adapted to receive input from a user. When the user input device 110 is configured as a touchpad or touchscreen, it may be integrated with the display system 112. As used herein, the user input device 110 may be used to for a pilot to accept a runway change or to request a runway change.”; and 

a feature extractor, 
each operationally coupled to the control module, and wherein the control module is further configured to: 
receive the assigned runway embedded within a speech command from air traffic control (ATC) or a controller pilot data link communication (CPDLC); 
convert the speech command into text; and 
extract the assigned runway from the text see Ramachandra Col. 5 lines 58+ above “When the user input device 110 is configured as a touchpad or touchscreen, it may be integrated with the display system 112. As used herein, the user input device 110 may be used to for a pilot to accept a runway change or to request a runway change.”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of filing with regard to, inter alia, “problematic scenario databases”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20210209                                                                                                                                                                                                      

/BEHRANG BADII/Primary Examiner, Art Unit 3665